DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant t/o 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 01/19/2021. As directed by the amendment: claims 1 have been amended; no claims have been canceled; and new claims 18-20 have been added. Thus, claims 1-20 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(a) and 112(b) rejections previously set forth in the office action mailed 09/18/2020.

Response to Arguments
 Applicant’s argument pages 10-11 of the remarks filed 01/19/2021 that the cited prior arts fail to disclose the amended limitation in claim 1 “the plurality of infusion pumps being communicatively coupled with each other such that the pumps are mutually programmable according to said at least one functional set of medications”. Applicant’s argument has been fully considered and are not persuasive. McTaggart discloses a system (60, fig. 3 and pars. 0035-0040) for configuring a plurality of medical devices (multiple infusion pumps 20a, 20b, 20n 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-2, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McTaggart et al. (US 2011/0238032) in view of Hasegawa (US 2015/0041419) and Jacobson et al. (US 2008/0306437). (Examiner notes: McTaggart and Hasegawa were cited in the previous office action mailed on 09/18/2020.)
Regarding claim 1, McTaggart discloses 
A system (60, fig. 3 and pars. 0035-0040) for configuring a plurality of medical devices (multiple infusion pumps 20a, 20b, 20n ... in par. 0035), each medical device (20a/20b) configured according to a particular treatment protocol selected from a plurality of treatment protocols (par. 0038 and fig. 3), each medical device (20a/20b) comprising an infusion pump (par. 0035) configured to administer medication (medication/drugs from reservoirs 12, 14, 16, 18, 62, and 64) to a patient (pars. 0035-0040), the system (60) comprising: 
a rack (the structure of which the pumps 20a and 20b are held respectively. Examiner notes: see fig. 1 for the structure holding the pump 20), configured to physically couple the plurality of medical devices (20a/20b, fig. 3 and par. 0035) thereto; and 
digital communications between the plurality of medical devices (20a/20b) that are physically coupled to said rack (the structure of which the pumps 20a and 20b are held respectively. Examiner notes: see fig. 1 for the structure holding the pump 20) into a local area network (70, fig. 3 and par. 0035): and 
a drug library (30/32, fig. 3 and pars. 0022-0023. See also pars. 0005-0006, 0010, and 0022-0023) including functional sets of infusates (drug combination protocols, pars. 0022-0023), each functional set implemented through selected ones of said treatment protocols and each functional set defining a set of medications (a particular combination of drugs for a specific patient, pars. 0005-0006, 0010 and 0022-0023), 

the plurality of infusion pumps (20a/20b) being communicatively coupled with each other (Examiner notes: see fig. 3 and pars. 0036-0037, pumps 20a and 20b are communicatively coupled to network 70; therefore, pumps 20a and 20b are communicatively coupled with each other) such that the pumps (20a/20b) are mutually programmable according to said at least one functional set of medications (Examiner notes: see pars. 0035-0037, once the selected drug combination is entered, computer 80 sends the selection to network 70. Network 70 then uses each channel 26, 28, 36 and 38 of a first pump 20a and network 70 uses as many channels 26, 28, 36 and 38 of the second pump 20b as necessary to complete the combination. Therefore, pumps 20a and 20b are mutually programmable according to a particular combination of drugs for a specific patient).

Regarding claim 1, McTaggart is silent about the rack being removably coupled to the plurality of medical devices, and a router configured to enable the digital communications between the plurality of medical device and the local area network.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify McTaggart’s system such that McTaggart’s plurality of medical devices are physically and removable coupled to the rack, as taught by Hasegawa, for the purpose of allowing the medical devices to be easily and surely mounted on or detached from the rack for easy replacement/exchange when needed (par. 0013 of Hasegawa).
 
Regarding claim 1, McTaggart in view of Hasegawa is silent about a router configured to enable the digital communications between the plurality of medical device and the local area network.
McTaggart only discloses the plurality of infusion pumps communicate with a nurse or technician’s computer via a wireless network (par. 0007), communication between pump 20 and serve 40 is wireless (par. 0023), and network 70 is wireless (par. 0035).
However, Jacobson teaches a system comprising a network 203 (figs. 2A-2B), pumps 101 (figs. 2A-2B) and a computer system 201 such that they communicate with each other through a router (par. 0046).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify McTaggart’s system by adding a router, as taught by Jacobson, for the purpose of allowing the plurality of medical devices to communicate with the network (par. 0046 of Jacobson).
Regarding claim 2, McTaggart in view of Hasegawa and Jacobson discloses the system for configuring a plurality of medical devices according to a particular treatment protocol of claim 1,
McTaggart further discloses wherein the particular treatment protocol is selected from a group consisting of workflow management protocols and procedure management protocols (Examiner notes: see fig. 3 and pars. 0022-0023, 32 is used to configure and store the drug combination protocols. A particular treatment protocol is selected from 32). 
Regarding claim 18, McTaggart in view of Hasegawa and Jacobson discloses the system of claim 1, 
McTaggart further discloses wherein at least one functional set of the drug library comprises a hospital procedure (Examiner notes: see par. 0008, the master computer splits the different drugs according to functionality, e.g., one of the pumps is set to control the delivery of anesthetic drugs, while the other pump is set to control the delivery of drugs used during surgery, e.g., a cardioplegic solution. See par. 0037, selection can be made based on sequence of when the different drugs are delivered or can bunch the drugs according to type, e.g., one pump 20a or 20b pumps antibiotics and drugs needed for a particular surgery; e.g., an anticoagulation drug for open heart surgery, while the other pump 20a or 20b pumps different anesthetics. For example, it may be that the anesthetic drug pump needs to be more closely monitored and adjusted during surgery, such that it is desirable to locate that pump near the anesthesiologist, while the other pump can be kept out of the way of the surgery. Therefore, at least one functional set of the drug library comprises a hospital procedure).
Regarding claim 19, McTaggart in view of Hasegawa and Jacobson discloses the system of claim 1, 
McTaggart further discloses wherein the functional sets of infusates of the drug library can be set at a hospital network level, a hospital level, a department level, or a procedure level (Examiner notes: see par. 0008, the master computer splits the different drugs according to 
Regarding claim 20, McTaggart in view of Hasegawa and Jacobson discloses the system of claim 1, 
McTaggart further discloses a user interface (user interface of 80) configured to receive input data (input data from the nurse or doctor, par. 0036); and a programming engine (programming engine of 80) configured to receive a command from the input data (input data from the nurse or doctor) and transmit a command from the programming engine to the plurality of medical devices (20a/20b) (see fig. 3 and pars. 0036, once the selected drug combination is entered, computer 80 sends the selection to network 70. Network 70 then uses each channel 26, 28, 36 and 38 of a first pump 20a for four drugs of the selected combination, namely, drugs from reservoirs 12, 14, 16 and 18. Network 70 uses as many channels 26, 28, 36 and 38 of the second pump 20b as necessary to complete the combination, here, channels 26 and 28 to pump from reservoirs 62 and 64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783